RENDERED: DECEMBER 10, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0056-MR

ROBERT S. CLARK                                                       APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE KIMBERLY N. BUNNELL, JUDGE
                       ACTION NO. 20-CR-00146


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

COMBS, JUDGE: This is a criminal case in which the Appellant, Robert S. Clark

(Clark), appeals from the denial of his motion to suppress by the trial court. After

our review, we affirm.

             On February 10, 2020, the Fayette County Grand Jury indicted Clark

for one count of receiving stolen property (firearm) and one count of possession of
marijuana. Prior to his trial, Clark filed a motion to suppress on September 10,

2020.

               The trial court conducted a suppression hearing on September 21,

2020. The Commonwealth called Detective Paul Hogan of the Lexington Police

Department. The defense did not call any witnesses. Detective Hogan testified

that on November 13, 2019, he was working as a patrol and field training officer.

He saw a vehicle -- a blue Chrysler Pacifica -- which had stopped at a gas station

on Augusta Drive. Detective Hogan had previously received information about

“complaints” or reports of drug trafficking from that vehicle, including a

description and plate registration that matched.1 The trial court asked:

                      The court: So you see this vehicle?
                      Det. Hogan: Yes, Your Honor.
                      The court: So why didn’t you stop it?
                      Det. Hogan: We didn’t stop it ma’am, they
                      stopped at the gas pump.
                      The court: Gotcha, so they’re actually at the
                      pump stopped getting gas.
                      Det. Hogan: They were not actually getting gas at
                      the time.
                      The court: Ok.
                      Det. Hogan: They were just stopped at the pump
                      and we were in the same parking lot that they were
                      in.

1
  Detective Hogan explained that on November 4, 2019, the manager of an apartment complex
located across from the gas station had seen the vehicle in a hand-to-hand transaction in an area
where drug trafficking was known to have occurred. At the time, Officer Freeman investigated
and had contact with the man in that vehicle. Officer Freeman advised Detective Hogan that he
had seized a gun from the vehicle and that there was marijuana in it. Detective Hogan did not
know if there were any arrests.



                                               -2-
                    The court: So then you just approached them?
                    Det. Hogan: Correct.

             Detective Hogan’s continuing testimony established that he had first

noticed the vehicle driving in the opposite direction on Aniston Drive heading

toward Augusta Drive. Detective Hogan and Officer Edge were riding together,

and they turned around. The vehicle pulled into a gas station and the officers

pulled into the parking lot. Body camera footage showed that Clark, the driver,

came from inside the store and got back in the vehicle before the officers

approached it.

             Detective Hogan testified that he approached the vehicle on the

passenger side while Officer Edge approached the driver’s side. Detective Hogan

did not know if the window on the driver’s side was down or not. Detective Hogan

gestured at the passenger in a wave-like motion. When he saw that Officer Edge

had made contact with the operator of the vehicle, Detective Hogan knocked on the

window and waved again. The passenger rolled the window down. Detective

Hogan testified that he did not turn on his lights or siren when he approached the

vehicle; he did not block the vehicle with the cruiser; he did not stand in front of

the vehicle; he did not tell the occupants not to drive off. Detective Hogan testified

that he considered the nature of the encounter consensual and that they were

getting out to follow-up on the prior complaints they had received.




                                          -3-
             After the passenger rolled down the window, Detective Hogan

advised him they had received complaints of criminal activity involving the

vehicle. Detective Hogan testified that he detected the odor of marijuana

emanating from the vehicle as soon as the passenger rolled down the window.

When Detective Hogan told the occupants that he smelled marijuana, they said

they did not have any in the car but that they had already smoked it. Detective

Hogan then asked them to get out of the car. Detective Hogan’s body camera

video confirms that after he told the occupants that he smelled marijuana, the

passenger admitted they had smoked it earlier. Detective Hogan then stated,

“We’re going to search it just to make sure, so we’ll have you guys hop out real

quick.”

             There were five young men in the car -- three teenage juveniles and

two 18 years of age, one of whom was Clark, the Appellant now before us. After

they exited the car, the occupants stood outside in front of the cruiser. A third

officer arrived. Detective Hogan testified that once he began searching the vehicle,

he located two firearms in the glove box as well as marijuana residue throughout

the car. He then ran the serial numbers on the firearms through a database, and one

came back reported as having been stolen in Scott County. They placed Clark

under arrest; it was his vehicle, and the stolen gun was in his glove box.




                                         -4-
             Following oral argument, the trial court denied the motion to suppress.

The trial court found that the cruiser’s pulling in behind the vehicle was not a

seizure -- that the vehicle could have pulled forward and kept going. The trial

court found no show of force, noting that the police are allowed to have a

consensual encounter. The court found that there were two officers in one car,

noting that two is “probably not a lot”; that the vehicle was not blocked in; that the

officers did not have their hands on their guns and did not have their guns at the

ready position; and that the officers were not yelling and screaming when they

asked the occupants to exit the car. The court concluded:

             I still don’t believe there’s a stop. I still believe we get
             with the approach to the vehicle and I don’t believe there
             was a show of force, the only difference being is that the
             police are a presence of authority, and just their mere
             presence is not a show of force that equates to being
             seized. And I think knocking on the window, it’s the
             same thing as knocking on the door. Did they have the
             right not to roll down the window? They did. Now you
             know, do most reasonable people think they can’t, I don’t
             know the answer to that, I mean I guess we could poll but
             just because everybody doesn’t understand the law, that
             doesn’t mean that’s not what the law is. And so I think
             the officers acted appropriately. . . .

On September 23, 2020, the trial court entered an order denying the motion to

suppress.

            Clark subsequently entered a conditional plea preserving his right to

appeal the denial of his motion to suppress. He was convicted of receiving a stolen


                                         -5-
firearm and possession of marijuana and was sentenced to one year, probated for

two years.

             In his appeal, Clark contends that the trial court erred in denying his

motion to suppress because he was “clearly seized absent reasonable suspicion”

when the officers pulled behind his vehicle, approached both sides, and

“demanded” that he roll down the window.

             We are governed by a dual standard of review in considering a trial

court’s denial of a motion to suppress. We must first determine if there is

substantial evidence for the court’s findings; if so, they are conclusive. We then

review its application of the law to the facts de novo. Lydon v. Commonwealth,

490 S.W.3d 699, 701 (Ky. App. 2016).

             Unreasonable searches and seizures are forbidden both by the Fourth

Amendment of the United States Constitution and by Section 10 of the

Constitution of Kentucky. In analyzing the nature of a seizure, we note the

following reasoning:

             There are three types of interaction between police and
             citizens: consensual encounters, temporary detentions
             generally referred to as Terry stops, and arrests. The
             protection against search and seizure provided by the
             Fourth Amendment to the United States Constitution
             applies only to the latter two types. Generally, under the
             Fourth Amendment, an official seizure of a person must
             be supported by probable cause, even if no formal arrest
             of the person is made. However, there are various
             narrow exceptions based on the extent and type of

                                         -6-
             intrusion of personal liberty and the government interest
             involved. In the seminal case of Terry v. Ohio, [392
             U.S.1, 88 S. Ct. 1868, 70 L. Ed. 2d 889 (1968)] the
             Supreme Court held that a brief investigative stop,
             detention and frisk for weapons short of a traditional
             arrest based on reasonable suspicion does not violate the
             Fourth Amendment. Terry recognized that as an initial
             matter, there must be a “seizure” before the protections
             of the Fourth Amendment requiring the lesser standard of
             reasonable suspicion are triggered. A police officer may
             approach a person, identify himself as a police officer
             and ask a few questions without implicating the Fourth
             Amendment.

Baltimore v. Commonwealth, 119 S.W.3d 532, 537 (Ky. App. 2003) (footnotes

omitted). Lydon, 490 S.W.3d at 702.

             [A] person has been “seized” within the meaning of the
             Fourth Amendment only if, in view of all of the
             circumstances surrounding the incident, a reasonable
             person would have believed that he was not free to leave.
             Examples of circumstances that might indicate a seizure,
             even where the person did not attempt to leave, would be
             the threatening presence of several officers, the display of
             a weapon by an officer, some physical touching of the
             person of the citizen, or the use of language or tone of
             voice indicating that compliance with the officer’s
             request might be compelled.

United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877, 64 L. Ed.

2d 497 (1980) (footnote omitted).

             In the case before us, the trial court’s findings included the facts: that

the vehicle was not blocked in, that there were only two officers, that the officers

did not display their weapons, and that they did not yell and scream at the


                                          -7-
occupants. These findings are supported by substantial evidence; therefore, they

are conclusive. We must next determine if the trial court correctly applied the law

to those facts.

             In Commonwealth v. Garrett, 585 S.W.3d 780 (Ky. App. 2019), an

officer saw a vehicle parked at night in what he believed was a high crime area.

He approached the driver’s side of the vehicle on foot and his partner approached

the passenger side. The officer spoke with the driver, Garrett, and asked for

identification. Garrett handed the officer his driver’s license. The officer returned

to his cruiser and ran the license through dispatch. He detained Garrett until

dispatch could confirm a possible warrant. In the meantime, Garrett’s passenger,

Hendrix, started moving erratically as if she were concealing something. She was

removed from the vehicle, and the officers conducted a search that yielded

contraband. At approximately the same time as the search, dispatch confirmed that

there was no warrant for Garrett.

             Although this Court concluded that Garrett was seized for Fourth

Amendment purposes when the officer took Garrett’s license back to his cruiser,

the initial contact began as a lawful consensual encounter. We find the analysis of

that encounter both helpful and pertinent:

                    The first step in determining whether there has
             been a Fourth Amendment violation, is finding whether
             and when a seizure or a search occurred. Both occurred
             here, but the initial contact in this case was neither.

                                         -8-
       Unlike most police interaction with occupants of
vehicles, this incident did not begin as a traffic stop.
In other words, the officers did not pull Garrett over for
violating a traffic law . . . . There was no police-
observed infraction of the law. Officer Smith simply
approached Garrett . . . “to see what his activities were.”
And there is nothing wrong with that.

        “Police officers are free to approach anyone in
public areas for any reason[.]” Strange v.
Commonwealth, 269 S.W.3d 847, 850 (Ky. 2008)
(quoting Commonwealth v. Banks, 68 S.W.3d 347, 350
(Ky. 2001)). “No ‘Terry’ stop occurs when police
officers engage a person . . . in conversation by asking
questions.” Id. at 850 (citing Florida v. Royer, 460 U.S.
491, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983)). In
Fourth Amendment jurisprudence, such conduct is
characterized as a “consensual encounter” and is not
itself a search or a seizure. United States v. Campbell,
486 F.3d 949, 954 (6th Cir. 2007).

....

The officers’ approach was not threatening. They did not
use their vehicle to block Garrett from driving away and
he would have been free to do so. There is not even
testimony that Officer Smith used flashing lights or a
siren. So, the encounter Officer Smith initiated was
consensual and no seizure had occurred.

....

      Nothing changed when the officers approached
Garrett and Hendrix on their respective sides of the
vehicle. “[A]pproaching the vehicle in this manner
[with one officer on each side of the car], by itself,
does not make the encounter nonconsensual.” United
States v. Pettis, 591 F. App’x 393, 396 (6th Cir. 2014)
(brackets in original) (quoting United States v. Carr, 674

                            -9-
             F.3d 570, 573 (6th Cir. 2012)) (citing United States v.
             Dingess, 411 F. App’x 853, 854 (6th Cir. 2011)).

             ....

            Officer Smith’s polite tone and request for identification
            would not have caused a reasonable person to suspect he
            was not free to leave the scene. And Garrett’s consent to
            allow Officer Smith to examine his license, in and of
            itself, changed nothing. Similarly, Officer Smith’s brief
            possession of Garrett’s license, long enough to identify
            him, changed nothing. It was merely a part of the
            “inoffensive contact” between them. Until this point,
            Garrett had no objectively reasonable basis for believing
            he was not free to leave.

Garrett, 585 S.W.3d at 790-92 (bold-face emphases added).

            In the case before us, the officers had the right to approach the

stopped vehicle and to engage the occupants in conversation. The officers’

approach was not threatening -- they did not block the vehicle from leaving the gas

station, nor did they use lights or a siren as they approached. Nothing changed

when Detective Hogan and Officer Edge approached the occupants on their

respective sides of the vehicle. The officers’ tone was polite and not demanding or

threatening. There was no yelling or screaming.

            We conclude that the trial court correctly applied the law to the facts

in concluding that there was no stop and no seizure. As soon as Detective Hogan

smelled the marijuana emanating from the car, he immediately had probable cause




                                       -10-
to search the vehicle and its contents under the plain-smell exception to the warrant

requirement. Greer v. Commonwealth, 514 S.W.3d 566 (Ky. App. 2017).

             Accordingly, we affirm.


             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Emily Holt Rhorer                         Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky
                                          Frankfort, Kentucky

                                          Todd D. Ferguson
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -11-